DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/30/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The IDS filed on 08/30/2019 has cited the foreign patent document of “KR 10-2012-0132268”. However, no copy of this foreign patent document has been provided. A legible copy of this foreign patent document is respectfully requested. 

Drawings
The Drawings filed on 08/30/2019 are objected to for being illegible. Specifically, the details of the process flows in Figures. 5-8 are not legible. As such, a legible copy of these Figures are required. No new matter should be entered.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a user input area of a touchscreen user interface” in line 9 needs to be changed to “the user input area of the touchscreen user interface”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the phrase “alert to the running during running of the course” needs to be changed to “alert to the user during running”. Appropriate corrections are respectfully requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites: “instructions for displaying an inclination setting for a treadmill to correspond to a Section”, while claim 1, to which claim 3 depends on, recites: “instructions for…displaying the selected Section in the user interface” and it is not clear whether “a Section” in claim 3 is referring to the “selected Section” recited in claim 1 or to another (non-selected) Section. Further clarification and appropriate corrections are respectfully requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yim (US 2014/0113770 A1) in view of Crater et al. (US 2009/0209393 A1).
For example, such virtual walking/running course information may be a Chuncheon marathon course, for which an image of a course for walking/running along the lakeside of Uiam Dam is produced with a length of about 4 hours (this is designated as a "Chuncheon full-course marathon stream"). Such a Chuncheon full-course marathon stream is produced to include eight divided sectional streams, each being played for about 30 minutes, and the user may load a desired sectional stream and use it for walking/running exercise”; and displaying the selected Section in the user interface (¶ [0028], ¶ [0041]).  
It is Office’s position that Yim’s device comprises one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for the  a preset program (¶ [0029]), that the belt drive motor is operated using a program preset to be operated slow on an uphill road and to be operated fast on a downhill road (¶ [0030], also see [0032]). However, if applicant is not convinced by such position, this limitations is taught by Crater. Yim is silent about displaying the selected Section in the user interface as elevation points across distance of the selected Section. 
Regarding claim 1, Crater teaches a computing device comprising: a touchscreen having a touchscreen user interface with a user input area (¶ [0037]); one or more processors (¶ [0015]); memory (¶ [0013]); and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs (¶ [0012]-[0017]) including: instructions for: monitoring a user input area of a touchscreen user interface (Figs. 1 and 6, ¶ [0037]); from the user input area, receiving a user indication that a certain Course is selected for simulation (Fig. 6, ¶ [0019], ¶ [0035]); in response to the user selection indication, importing a number of Sections (i.e. start point, 1, 2, 3, 4, 5, end point shown in 110/160 in Fig. 1 and 400/410 in Fig. 4) of the Course to the computing device for displaying in the user interface (Figs. 1 and 4-5); displaying a/each Section of the Course in the user interface as elevation points across distance of the Section (160/410, Figs. 1 and 4-5, ¶ [0021], please note that upon modifying Yim’s invention with features of Crater, the selected Section (in Yim, see Yim above) can be displayed in the user interface as elevation points across distance of the selected Section).


Regarding claim 2, Yim as modified by Crater teaches wherein each Section comprises a latitude/longitude representation and an elevation representation (Yim: ¶ [0028] states that information about the height, curve, distance, etc. of each section of the corresponding course obtained by Geographic Information system (GIS); Crater: latitude/longitude 350, elevation 320, Figs. 1, 3A and 4-5, ¶ [0024]-¶ [0026], ¶ [0032]).  
Regarding claim 3, Yim as modified by Crater teaches wherein the instructions further comprise instructions for displaying an inclination setting for a treadmill to correspond to a Section (Crater: ¶ [0039] recites that the exercise machine (treadmill) can display distance and other time based parameters as the user moves through the course, such distance and time based parameters include changes in resistance or incline).  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Crater as applied to claim 1 above, and further in view of O’Sullivan et al. (US 2015/0098021 A1).
Although Yim teaches that course information includes information about the height, curve, distance, etc. of each section of the corresponding course which is obtained by a Geographic Information System (GIS) (¶ [0028]) and Crater teaches that course information can be entered/obtained by variety of means, for instance, some or all of the data can be retrieved from existing sources, the course development software tool maybe a mashup that merges data from a variety of sources (¶ [0035]), Yim as modified by Crater is silent about wherein the Course comprises crowdsourced data, wherein the displayed Section comprises crowdsourced data.    
Regarding claim 4, O’Sullivan teaches a computing device/system wherein a Course/route comprises crowdsourced data (Fig. 9-10, ¶ [0018]-[0019], ¶ [0064], ¶ [0068]).  
Regarding claim 5, O’Sullivan teaches wherein a displayed Section comprises crowdsourced data (Fig. 9-10, ¶ [0018]-[0019], ¶ [0064], ¶ [0068]).    
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yim’s invention in view of Crater wherein the Course/displayed Section comprises crowdsourced data, wherein the displayed Section comprises crowdsourced data as taught by O’Sullivan in order to lower the overall cost of the device by using data uploaded and shared by the user and/or other users (who has/have traversed the course/section) while enhancing the .   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Crater as applied to claim 1 above, and further in view of Watterson (US 2016/0250519 A1, hereinafter referred to as “Watterson ‘519”).
Yim as modified by Crater is silent about wherein the selected Course includes data from a GPX file.  
Regarding claim 6, Watterson ‘519 teaches a system for simulating real-world terrain/Course, wherein a selected Course includes data from a GPX file (¶ [0069]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yim’s invention in view of Crater wherein the selected Course includes data from a GPX file as taught by Watterson ‘519 in order to provide the user with a more accurate depiction (hence simulation) of a real world course. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Crater as applied to claim 1 above, and further in view of Watterson (US 2012/0237911 A1, hereinafter referred to as “Watterson ‘911”).
Yim in view of Crater is silent about wherein the instructions further comprise instructions for presenting an Incline/decline alert to the user during running of the Course on the treadmill and for receiving pace/pause instructions from the user via the touchscreen.  

Regarding claim 9, Watterson ‘911 teaches the system/device further comprising instructions for receiving pace/pause instructions from the user via the touchscreen (start/pace button 134 and stop/pause button 136, ¶ [0096], ¶ [0098] states that each button can take the form of a touch sensitive control).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yim’s invention in view of Crater with instructions for presenting an Incline/decline alert to the user during running of the Course on the treadmill and for receiving pace/pause instructions from the user via the touchscreen as taught by Watterson ‘911 in order to inform the user (especially an elderly user) of upcoming changes to their exercise and enable the user (mentally and/or physically) prepare or make necessary adjustments to proceed through the exercise and enable the user pace/pause the exercise at any time desired to prevent the user from potential injuries or over-exercising.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Crater as applied to claim 1 above, and further in view of Ashby et al. (US 2013/0274066 A1). 

Regarding claim 7, Ashby teaches a system comprising a programmed computer (¶ [0061]), comprising instructions for providing one or more running tips/advice to the user for running (¶ [0070]-[0072], please note that upon modification of Yim’s invention in view of Crater with features of Ashby, the running tips/advice is provided to the user for running the selected Course).  
Regarding claim 10, Ashby teaches the system further comprising instructions for providing coaching details to the user via the user interface (¶ [0070]-[0072]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yim’s invention in view of Crater wherein the instructions further comprise instructions for providing one or more running tips to the user for running the selected Course and instructions for providing coaching details to the user via the user interface as taught by Ashby in order to improve user’s running efficiency especially when the user is an endurance runner or practicing for endurance running (see ¶ [0003], [0005], [0015], [0022] of Ashby).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784